 

 

JAMES R. HOMOLA

 

ATTORNEY AND COUNSELOR AT LAW JUN 09 2019
2950 MARIPOSA, SUITE 250
FRESNO, CALIFORNIA 93721 CLEA SDIS
ania. Ost OE CATOR
FAX (559) 441-7115 pe ¥ CLEAR
TELEPHONE (559) 441-7111 C7
Date: May 17, 2019
To: Honorable Dale A. Drozd
United States District Court Judge
From: James R. Homola
Re: Advance Authorization for Professional Services

It is requested that advance authorization be granted to obtain services under
Subsection (e)(3) of the Criminal Justice Act (18 USC § 3006A) as follows:

CASE NAME: US v Kyle Sarver
19 CR 084 DAD-BAM

EXPERT NAME: MAXIMUS MEDIA
Audio-visual production
2727 N Grove Industrial Drive
Fresno, CA 93727
TYPE OF EXPERT: Media production
REASONS FOR APPPLICATION
CHARGES
Count 1 - 18 USC§924(c) - Carrying a firearm during a drug crime.
Count 2 - 18USC§922(g) - Felon in possession of ammunition
Count 3 - 21 USC§841(a)(1) - Possession of methamphetamine with intent to distribute

STATUS: A trial date has not been set in this case.

Certified Criminal Law Specialist, State Bar of California Board of Legal Specialization
 

PROPOSED EXPENDITURE AND JUSTIFICATION:

Payment in the amount of $750 is necessary to provide fair compensation for the
services of Maximus Media to print the encrypted discovery received in this case in
usable form, after all other efforts to do so have been unavailing. These efforts, and
the difficulties encountered, are detailed below.

Repeated efforts to print the encrypted media from the CD provided by the
government were unsuccessful. While the designated password allowed files to be
opened, the files (approximately 60-70 individual files, many consisting of only one or
two pages) could not be printed. Each attempt generated an error message, and
required shutting down and restarting the printer. Attempts to print individual pages of
the documents produced the same result. The printing service at Office Depot was
likewise able to access the files, but unable to print them.

The Hewlett-Packard computer and Canon printer used by this office have been
currently serviced, and function properly in all other respects, including producing the
discovery in similar format in other cases. The US Attorney’s Office is unwilling to
provide the material, which appears to be approximately 300 pages, in printed form.

APPLICATION HISTORY:

Application No. 1
Amount previously requested: 0
Amount previously approved: NA

ESTIMATED COMPENSATION: $750

KeKKEK

Advance authorization,to incur expenses for expert services is hereby approved
in the amount of $§ 750. — .

pated: 6/9/59 ba, Paw

Dale A. Drozd
Judge, U.S. District Court

 
